818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Percy Lee HALSEY, Defendant-appellant.
No. 87-7514.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 24, 1987.Decided May 7, 1987.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., District Judge.  (CR. No. 85-24-NN)
Percy Lee Halsey, appellant pro se.  Robert Edward Bradenham, II, Assistant United States Attorney, Office of the United States Attorney, for appellee.
Before RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under Fed.R.Crim.P. 35(a) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Halsey, Cr. No. 85-24 NN (E.D. Va., Jan. 2,1987).


2
AFFIRMED.